
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1082
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for an additional temporary
		  extension of programs under the Small Business Act and the Small Business
		  Investment Act of 1958, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Additional Temporary
			 Extension Act of 2011.
		2.Additional temporary extension of
			 authorization of programs under the Small Business Act and the Small Business
			 Investment Act of 1958
			(a)In generalSection 1 of the Act entitled An Act
			 to extend temporarily certain authorities of the Small Business
			 Administration, approved October 10, 2006 (Public Law 109–316; 120
			 Stat. 1742), as most recently amended by section 1 of Public Law 112–1 (125
			 Stat. 3), is amended—
				(1)by striking Any and
			 inserting Except as provided in section 3 of the
			 Small Business Additional Temporary Extension
			 Act of 2011, any; and
				(2)by striking May 31, 2011
			 each place it appears and inserting July 31, 2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on May 30, 2011.
			3.Extension of SBIR and STTR termination
			 dates
			(a)SBIRSection 9(m) of the Small Business Act (15
			 U.S.C. 638(m)) is amended—
				(1)by striking Termination.— and all
			 that follows through the authorization and inserting
			 Termination.—The authorization;
				(2)by striking 2008 and
			 inserting 2011; and
				(3)by striking paragraph (2).
				(b)STTRSection 9(n)(1)(A) of the Small Business
			 Act (15 U.S.C. 638(n)(1)(A)) is amended—
				(1)by striking In general.— and all
			 that follows through with respect and inserting
			 In
			 general.—With respect;
				(2)by striking 2009 and
			 inserting 2011; and
				(3)by striking clause (ii).
				(c)Commercialization pilot
			 programSection 9(y)(6) of
			 the Small Business Act (15 U.S.C. 638(y)(6)) is amended by striking
			 2010 and inserting 2011.
			4.Competitive selection procedures for SBIR
			 and STTR programsSection 9 of
			 the Small Business Act (15 U.S.C. 638) is amended by inserting after subsection
			 (r) the following:
			
				(s)Competitive selection procedures for SBIR
				and STTR programsAll funds
				awarded, appropriated, or otherwise made available in accordance with
				subsection (f) or (n) must be awarded pursuant to competitive and merit-based
				selection
				procedures.
				.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
